DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office action is in response to Applicant’s Remarks filed on 09/06/2022. 

Claims 4-12 and 16-17 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-12 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MALHOTRA et al. (US 2010/0064307), in view of Pirnazar (US 2011/0289155), NAKAJIMA (US 2007/0229651).

As to claim 4, MALHOTRA discloses the invention as claimed, including a method for establishing a synchronized watching session among a plurality of users (¶0004, “mobile device users may be enabled to invite other viewers to watch the same program simultaneously”), the method comprising: 
establishing a synchronized interactive multimedia communication with presentation of multimedia content among the plurality of users (¶0004, “mobile device users may be enabled to invite other viewers to watch the same program simultaneously”; ¶0033, “enable mobile TV broadcast viewers to interact and engage with other viewers in a variety of ways), the establishing comprising: 
at a first device (114a, Fig. 1; 114a, Fig. 13) associated with a first user connected to a computer network (112, 116, Fig. 1) (¶0039, “FIG. 1 illustrates network components in a mobile TV broadcast system enabling mobile TV viewers to interact with other viewers”; ¶0041, “The multiplexed content is broadcasted to mobile devices 114 from the transmitter sites 112”; ¶0051): 
(a) enabling the first user to select a multimedia content (i.e., particular program) for the synchronized watching session (450, Fig. 14; ¶0014, “enabling viewers to invite other viewers to watch a particular program using the unicast network”; ¶0015, “enabling viewers to invite other viewers to watch a particular program using the broadcast network”; ¶0086, “watch a particular program”; ¶0088, “The interactivity server 110 extracts the program information from the invitation message or accesses the viewer data stored in memory for the first mobile device 114a to determine the mobile TV program it is reportedly receiving, step 450”); 
(b) generating an invitation request associated with the multimedia content selected by the first user (610, Fig. 13; ¶0086, “a first mobile device 114a user may send an invitation message to invite a second mobile device 114b user to watch the program”; ¶0089, “a first mobile device 114a may create an invitation request message to invite a second mobile device 114b to watch a program”); and 
(c) transmitting the invitation request to a second user for initiating the synchronized watching session (512, Fig. 13; ¶0086, “a first mobile device 114a user may send an invitation message to invite a second mobile device 114b user to watch the program”; claim 29, “transmitting the invitation message to a second mobile device via the unicast network”); 
at a second device (114b, Fig. 1; 114b, Fig. 13) associated with the second user connected to the computer network (112, 116, Fig. 1) (¶0039, “FIG. 1 illustrates network components in a mobile TV broadcast system enabling mobile TV viewers to interact with other viewers”; ¶0041, “The multiplexed content is broadcasted to mobile devices 114 from the transmitter sites 112”; ¶0052; ¶0053): 
(a) receiving the invitation request via a first message (734, Fig. 13; ¶0086, “The invitation message may be relayed by the wireless communication data network 118 to the second mobile device 114b, step 512. The second mobile device 114b may receive the invitation message, step 734”; ¶0099, “A second mobile device 114b may receive an invitation message from a first mobile device 114a via the unicast network, step 734”); 
(b) enabling the second user of the second device to accept or reject the received invitation request (444, Fig. 13; ¶0086, “The interactivity server 110 may receive the invitation response, step 422, and determine whether the invitation was accepted by the invitee, determination 444. If the invitation was rejected (i.e., determination 444="No")”; ¶0093); and 
(c) if the invitation request is accepted by the second user, establishing the synchronized watching session between the first user and the second user (449, 517, 613, 702, Fig. 13; ¶0087, “If the invitation is accepted by the second mobile device 114b (i.e., determination 444="Yes"), the interactivity server 110 may be configured with software instructions to create and send an invitation acceptance message to the first mobile device 114a via the unicast network, step 449”; ¶0099, “If the viewer accepts the invitation, the second mobile device 114b may receive instructions to display the program…The second mobile device 114b may execute the received instructions causing it to display the program, step 740”); 
wherein, the second user is a subscriber to the service provider network (¶0034, “broadcast network providers capitalize on the inherent capabilities of mobile devices and allow customers to become active participants in an immersive, highly personalized viewing experience”; ¶0037; ¶0047, “A mobile TV viewer may be present on a mobile TV broadcast network if the viewer has registered or subscribed to the mobile TV broadcast provider”); and 
wherein the first device and the second device have a web interface to communicate with one or more services provided by the service provider network 
(¶0035, “generate a display based on the data received in the overhead content, along with a user interface to enable viewers to view the content”; ¶0044, “The user interface client application may further accept and interpret viewer inputs”; ¶0101, “use a graphical user interface of the first mobile device 114a to input a text or multimedia comment message related to a mobile TV program being viewed that the user wishes to relay to one or more other viewers, such as a user of a second mobile device 114b”);
enabling the first user to initiate the selected multimedia content in the established synchronized watching session after the second user has accepted the invitation request (738-740, Fig. 21; ¶0085, “By accepting an invitation, the invitee viewer's mobile device may be directed to begin receiving the same program as the viewer who initiated the invitation”; ¶0099, “If the viewer accepts the invitation, the second mobile device 114b may receive instructions to display the program which is currently being viewed by the first mobile device viewer, step 738. The second mobile device 114b may execute the received instructions causing it to display the program, step 740”; ¶0100; ¶0123, “a title "start of program sharing" indicating a start of the program sharing is displayed on an upper side of the window 171, and a message "Start program sharing of reserved `Soccer Japan versus Brazil`" is displayed below the title; 
¶0124, “The user A can choose from the screen of FIG. 12 whether to start the program sharing or not”); and 
enabling the first user and the second user to chat while watching the synchronized multimedia content in the synchronized watching session (¶0004, “mobile device users may be enabled to chat with other viewers who are watching the same program…viewer-preferred broadcast programming that may be shared with others and enable others to comment on the programs or chat with other viewers”; ¶0033, “invite those who are watching mobile TV to simultaneously watch a program, chat with other viewers”; ¶0101, “use a graphical user interface of the first mobile device 114a to input a text or multimedia comment message related to a mobile TV program being viewed that the user wishes to relay to one or more other viewers, such as a user of a second mobile device 114b”). 

	Although MALHOTRA discloses invitation request, MALHOTRA does not specifically disclose wherein the invitation request comprises a uniform resource locator (URL) associated with the selected multimedia content.  However, Pirnazar discloses wherein the invitation request comprises a uniform resource locator (URL) associated with the selected multimedia content (52, Figs. 4b-4e; ¶0083, “session invitation 42 may comprise session identifier 19, and invitation hyperlink 52 to join the synchronized browsing session. The prospective guests need to simply click invitation hyperlink 52 included in session invitation 42 to join the synchronized browsing session”; ¶0085, “an invitation to join a synchronized browsing session through the social communication website TWITTER.RTM., any reader may accept the invitation by clicking on the shared hyperlink”; ¶0097, “In step 301, guest device 14 receives session invitation 42, comprising invitation hyperlink 52 and session identifier 19”; ¶0100, “the visual output on guest device 14 of email message 53, comprising invitation hyperlink 52”; ¶0101; ¶0102). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of MALHOTRA to include wherein the invitation request comprises a uniform resource locator (URL) associated with the selected multimedia content, as taught by Pirnazar because it would easily and effectively join the online meeting or the synchronized browsing session by simply clicking the URL or the link button (Pirnazar; ¶0083; ¶0085; ¶0097).

Although MALHOTRA discloses synchronously sharing a particular multimedia content between the first and second users (450, Fig. 14; ¶0014; ¶0015; ¶0086; ¶0088), MALHOTRA does not specifically disclose wherein the multimedia content is selected from a plurality of multimedia contents provided by a service provider network.
However, NAKAJIMA discloses wherein the multimedia content is selected from a plurality of multimedia contents provided by a service provider network (Figs. 3-13; ¶0077, “A tab 11 selected when attention is directed to "A Broadcasting Station", a tab 12 selected when attention is directed to "B Broadcasting Station", and a tab 13 selected when attention is directed to "C Broadcasting Station" are displayed on an upper side of the screen of FIG. 2”; ¶0082, “a menu 21 is displayed with the section of the program of interest "Soccer `Japan versus Brazil`" as a balloon source. In the example of FIG. 3, four sections 31 to 34 are displayed in the menu 21, and for example an operation selectable by the user for the program "Soccer `Japan versus Brazil`" is displayed in each of the sections”; ¶0083, “The section 31 displays "viewing reservation" for an operation selected to set a reservation to view the program "Soccer `Japan versus Brazil`". The section 32 displays "recording reservation" for an operation selected to set a reservation to record the program "Soccer `Japan versus Brazil`". The section 33 displays "program sharing reservation" for an operation selected to set a reservation for program sharing”; ¶0084; ¶0097, “a selection is made to share the program "Soccer `Japan versus Brazil`" with "B-san" (user B)”; ¶0106, “the television receiving device 1-2 displays a program listing including the information on the program selected by the user A as object for the program sharing”; ¶0107; ¶0108). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of MALHOTRA to include wherein the multimedia content is selected from a plurality of multimedia contents provided by a service provider network, as taught by NAKAJIMA because it would display more supported channel and program information contained in the channel along with a share option for sharing a media program with another user (NAKAJIMA; ¶0083; ¶0084; ¶0097).

 	As to claim 5, MALHOTRA discloses the method of claim 4 wherein the first message is transmitted via email or a social computer network (¶0031, “unicast” is used herein to mean the transmission of data (information packets) to a single destination. Examples of unicast transmissions include SMS, MMS, electronic mail messages and Internet Protocol (IP) datagrams”; ¶0051). 

As to claim 6, MALHOTRA discloses the method of claim 4 wherein the first message is transmitted via a short message service or an instant message (¶0031, “unicast” is used herein to mean the transmission of data (information packets) to a single destination. Examples of unicast transmissions include SMS, MMS, electronic mail messages and Internet Protocol (IP) datagrams”; ¶0051).

As to claim 7, it is rejected for the same reasons set forth in claim 4 above. In addition, MALHOTRA discloses wherein the invitation request is transmitted as a first message to the second user (Figs. 20-21; ¶0016, “sending an invitation to a mobile TV viewer and receiving the viewer's response”; ¶0017, “receiving an invitation message from another mobile TV viewer”); and enabling the first user and second user to interact while watching the synchronized multimedia content in the synchronized watching session (¶0004, “mobile device users may be enabled to chat with other viewers who are watching the same program”; ¶0033, “invite those who are watching mobile TV to simultaneously watch a program, chat with other viewers”; ¶0045; ¶0101, “use a graphical user interface of the first mobile device 114a to input a text or multimedia comment message related to a mobile TV program being viewed that the user wishes to relay to one or more other viewers, such as a user of a second mobile device 114b”); and enabling both the first user and the second user to play, pause, rewind, and fast forward the selected multimedia content in the synchronized watching session (¶0116, “The host control user interface may include virtual remote control buttons to allow the celebrity to control the broadcast of the program, for example, stop or pause the broadcast program”; ¶0118, “Command inputs may include instructions to pause, stop, fast forward or rewind a program broadcast”). 

As to claim 8, it is rejected for the same reasons set forth in claim 5 above. 

As to claim 9, it is rejected for the same reasons set forth in claim 6 above. 

As to claim 10, it is rejected for the same reasons set forth in claim 4 above. In addition, MALHOTRA discloses wherein the invitation request is transmitted as a first message to the second user; and enabling the first user and second user to interact while watching the synchronized multimedia content in the synchronized watching session (¶0004, “mobile device users may be enabled to chat with other viewers who are watching the same program”; ¶0033, “invite those who are watching mobile TV to simultaneously watch a program, chat with other viewers”; ¶0045; ¶0101, “use a graphical user interface of the first mobile device 114a to input a text or multimedia comment message related to a mobile TV program being viewed that the user wishes to relay to one or more other viewers, such as a user of a second mobile device 114b”); and enabling both the first user and the second user to play, pause, rewind, and fast forward the selected multimedia content in the synchronized watching session (¶0116, “The host control user interface may include virtual remote control buttons to allow the celebrity to control the broadcast of the program, for example, stop or pause the broadcast program”; ¶0118, “Command inputs may include instructions to pause, stop, fast forward or rewind a program broadcast”). 

 As to claim 11, it is rejected for the same reasons set forth in claim 5 above. 

As to claim 12, it is rejected for the same reasons set forth in claim 6 above. 

As to claims 16-17, it is rejected for the same reasons set forth in claim 4 above. In addition, MALHOTRA discloses the invention as claimed, including a method for establishing a synchronized watching session among a plurality of users (¶0004, “mobile device users may be enabled to invite other viewers to watch the same program simultaneously”; ¶0033, “enable mobile TV broadcast viewers to interact and engage with other viewers in a variety of ways), the method comprising: 
at a first device (114a, Fig. 1; 114a, Fig. 13) associated with a first user connected to a computer network (112, 116, Fig. 1) (¶0039, “FIG. 1 illustrates network components in a mobile TV broadcast system enabling mobile TV viewers to interact with other viewers”; ¶0041, “The multiplexed content is broadcasted to mobile devices 114 from the transmitter sites 112”; ¶0051): 
(a) generating an invitation request (610, Fig. 13; ¶0086, “a first mobile device 114a user may send an invitation message to invite a second mobile device 114b user to watch the program that the first mobile device viewer is currently watching, step 610”; ¶0089, “a first mobile device 114a may create an invitation request message to invite a second mobile device 114b to watch a program”); and 
(b) transmitting the invitation request to a second user for initiating the synchronized watching session (512, Fig. 13; ¶0086, “a first mobile device 114a user may send an invitation message to invite a second mobile device 114b user to watch the program”; claim 29, “transmitting the invitation message to a second mobile device via the unicast network”); 
wherein the invitation request is transmitted as a first message to the second user (512, Fig. 13; ¶0086, “a first mobile device 114a user may send an invitation message to invite a second mobile device 114b user to watch the program”; claim 29, “transmitting the invitation message to a second mobile device via the unicast network”); and 
at a second device (114b, Fig. 1; 114b, Fig. 13) associated with the second user connected to the computer network (112, 116, Fig. 1) (¶0039, “FIG. 1 illustrates network components in a mobile TV broadcast system enabling mobile TV viewers to interact with other viewers”; ¶0041, “The multiplexed content is broadcasted to mobile devices 114 from the transmitter sites 112”; ¶0052; ¶0053): 
(a) receiving the invitation request via the first message (734, Fig. 13; ¶0086, “The invitation message may be relayed by the wireless communication data network 118 to the second mobile device 114b, step 512. The second mobile device 114b may receive the invitation message, step 734”; ¶0099, “A second mobile device 114b may receive an invitation message from a first mobile device 114a via the unicast network, step 734”), wherein the second user of the second device is enabled to accept the received invitation request (444, 449, Fig. 13; ¶0086, “The interactivity server 110 may receive the invitation response, step 422, and determine whether the invitation was accepted by the invitee, determination 444”; ¶0087, “If the invitation is accepted by the second mobile device 114b (i.e., determination 444="Yes"), the interactivity server 110 may be configured with software instructions to create and send an invitation acceptance message to the first mobile device 114a via the unicast network, step 449”; ¶0093); and 
(b) if the invitation request is accepted by the second user, establishing the synchronized watching session between the first user and the second user (¶0099, “If the viewer accepts the invitation, the second mobile device 114b may receive instructions to display the program which is currently being viewed by the first mobile device viewer, step 738. The second mobile device 114b may execute the received instructions causing it to display the program, step 740”);
enabling the first user and the second user to interact via video, text or audio, while watching the selected multimedia content in the synchronized watching session (¶0004, “mobile device users may be enabled to chat with other viewers who are watching the same program…viewer-preferred broadcast programming that may be shared with others and enable others to comment on the programs or chat with other viewers”; ¶0033, “invite those who are watching mobile TV to simultaneously watch a program, chat with other viewers”; ¶0101, “use a graphical user interface of the first mobile device 114a to input a text or multimedia comment message related to a mobile TV program being viewed that the user wishes to relay to one or more other viewers, such as a user of a second mobile device 114b”); 
enabling the first user and the second user to pause, rewind, and fast forward the selected multimedia content in the synchronized watching session (¶0116, “The host control user interface may include virtual remote control buttons to allow the celebrity to control the broadcast of the program, for example, stop or pause the broadcast program”; ¶0118, “Command inputs may include instructions to pause, stop, fast forward or rewind a program broadcast”).

 MALHOTRA does not specifically disclose presenting the selected multimedia content along with a video conferencing with the first user and the second user where audio of the video conferencing is superimposed on audio of the selected multimedia content. However, Pirnazar discloses presenting the selected multimedia content along with a video conferencing with the first user and the second user where audio of the video conferencing is superimposed on audio of the selected multimedia content (¶0005, “real time internet communication methods such as internet telephone, video conferencing”; ¶0014, “enable users to communicate via (1) voice; (2) chat; (3) video conferencing; and (4) desktop sharing”; ¶0043, “enabling session attendees to shop, book travel, view or listen to media, chat, audio and video conference, screen share, screen draw, stay connected to contacts in order to send invites and chat”; ¶0144, “attendee list 73 may provide visual notification if an attendee has voice chat or video chat capability, or if the attendee has voice chat or video chat enabled”; ¶0145). 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of MALHOTRA to include presenting the selected multimedia content along with a video conferencing with the first user and the second user where audio of the video conferencing is superimposed on audio of the selected multimedia content, as taught by Pirnazar because it would increase the capability of the system by audibly and visually communicating with individual attendees, groups of attendees, or all attendees of the synchronized browsing session (Pirnazar; ¶0014; ¶0144; ¶0145).

Conclusion
Applicant's arguments filed on 09/06/2022 have been fully considered but they are not persuasive.
(1)	Applicant asserts on page 9 of Remarks that “Malhotra does not disclose the initiation of the selected multimedia content by the first user once the synchronized session is established (upon acceptance of the invitation by the second user). In Malhotra, after the second user accepts the invitation, the program (or the content) which is being broadcasted to the first user device will automatically be displayed on the second user device as well. That is, in Malhotra the first user does not initiate or control the timing of the display of the selected multimedia content after the invitation is accepted by the second user. In Applicant's claimed invention, the first user, who initiated the invitation, subsequently initiates (or starts playing) the selected content once the second user accepts the invitation.	
Examiner respectfully disagrees. Contrary to Applicant’s argument, Malhotra explicitly discloses the first user (inviter) initiates (starts playing) the selected multimedia content after the invitation is accepted by the second user (invitee). 
Specifically, Fig. 12 of Malhotra displays a prompt message or window to ask the first user to start the selected multimedia content after the invitation is accepted by the second user. Paragraphs [0123] and [0124] state in part that:
[0123] In the example of FIG. 12, a title "start of program sharing" indicating a start of the program sharing is displayed on an upper side of the window 171, and a message "Start program sharing of reserved `Soccer Japan versus Brazil`" is displayed below the title.

[0124] Displayed under the message are a button 181 showing letters "yes" which button is operated to start the program sharing and a button 182 showing letters "no" which button is operated not to start the program sharing. The user A can choose from the screen of FIG. 12 whether to start the program sharing or not (emphasis added).

These passages and Fig. 12 clearly teach that the first user has control to start the selected multimedia content (‘”soccer Japan versus Brazil”) by clicking the button 181 after the invitation is accepted by the second user.

    PNG
    media_image1.png
    874
    974
    media_image1.png
    Greyscale

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                   /JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        September 24, 2022